DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 13, and 19 of U.S. Patent No. 10,529,190. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application are directed to a gaming system that receives player selections of elements in a wagering game, reveal symbol segments, randomly indicate one of the sections, changing at least one of a plurality of symbol storage areas based on the indicated symbol segment, and determining awards associated with at least one of the plurality of symbol storage areas. Claim 19 also discloses a similar embodiment to the patent utilizing a plurality of wheels with symbols on said wheels.	Since the claims of the patent could be used as prior art for the claimed invention .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-10, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Gilmore et al (US 2003/0130025).
Re claims 1, and 10, Gilmore discloses a gaming system comprising:	a cabinet, processor, display device, input device, bill validator value dispenser 
Re claims 3 and 12, Gilmore discloses the quantity of player selections is determined based on the player’s wager ([0014], the player may wager up to three credits per play, each credit is worth one cherry).
Re claims 4 and 13, Gilmore discloses the symbol segments are associated with different types of awards ([0015], the outcomes include different types of awards, including no payoff, payoff, more exploding fruits, and bonus games, the bonus games also can be different types).
Re claims 7 and 16, Gilmore discloses at least one of the plurality of symbol segments associated with a symbol that is unassociated with the plurality of symbol storage areas ([0020], the orange symbol 40 is inert and is equivalent to no payoff, and therefore is not associated with bonus credits 34 or cherry meter 36).
Re claims 8 and 17, Gilmore discloses after a round, the processor removes the group of the plurality of symbol segments (figs. 5-8 illustrate the use of the cherries to bomb and subsequently remove symbol segments, with each cherry 38 representing a round).
Re claims 9 and 18, Gilmore discloses revealing at least two groups of a plurality of symbol segments, wherein at least some symbols in a first group are different from at least some symbols associated with a second group (figs. 3-5, the player selects symbol 30c which explodes and reveals symbols 30a, 30f, 30g, and 30h, which are different groups of symbols).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 11 are rejected under 35 U.S.C. 101 as being unpatentable over Gilmore in view of Fujisawa et al (US 2012/0115569).
Re claims 2 and 11, Gilmore does not explicitly disclose determining a segment is associated with a lowest value of symbol segments and adding additional rounds to the plurality of rounds based on the determination.	Fujisawa teaches a gaming system which includes a “rescue processing” mode which assists players who have been winning excessively small amounts of acquired prizes ([0203] and [0204]). When this state is detected, the system can execute a free game, and therefore, is adding additional rounds.	Therefore, since winning excessively small amounts can be considered a “lowest value,” it would have been obvious to implement the rescue processing mode of Fujisawa with the game of Gilmore in order to assist players who receive excessively negative outcomes, such as a low award value or consistently small amounts by awarding free games, therefore increasing the players’ motivation and encouraging them to continue playing the game.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore.
Re claims 5 and 14, Gilmore discloses the different types of awards comprising award values ([0015], no payoff and a payoff are considered differing values). While Gilmore does not explicitly disclose multipliers, the Examiner takes Official Notice that utilizing a multiplier as an award modifier is a well-known modification to award values, .
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore in view of Lemay et al (US 2002/0010018).
Re claims 6 and 15, Gilmore has disclosed symbols with potential negative outcomes (see [0020], where orange symbol 40 may be equivalent to no payoff), but does not explicitly disclose a terminator symbol that ends the play of the game.	Lemay teaches a wagering gaming system in which one of the symbols that can appear is a termination symbol that terminates the bonus feature ([0010], “the bonus feature is terminated by the occurrence of a specific termination or ‘bust’ symbol”).	It would have been obvious to implement a termination symbol as taught by Lemay with the game having negative symbols as taught by Gilmore in order to heighten tension during gameplay, with potential negative outcomes balancing out positive outcomes, ensuring the casino has a balance of winning and losing outcomes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715